DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Below is the Final Action on the Merits for claims 1, 6 – 13 and 18 – 30. Claims 2 – 5 and 14 – 17 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 – 11, 13, 14, 18 – 23 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (GB 2508035 A) in view of Wishney et al. (US Patent Publication No. 2012/0079673A1).
Regarding independent claim 1, Wilson teaches a surface cleaning apparatus (cleaning appliance, 2) comprising: a hand vacuum cleaner (Fig. 1) having a front end having a dirty air inlet (air inlet nozzle, 14), a longitudinally spaced apart rear end (Fig. 1), a clean air outlet (exhaust vents, 10), an upper end and a bottom (Fig. 1), the hand vacuum cleaner comprising: a main body (main body, 4) comprising an upper end, a lower end, a front end and a rear end (Fig. 1), the main body (4) housing a suction motor and fan assembly (motor and fan unit, 5), the suction motor and fan assembly (5) having a suction motor axis of rotation (Fig. 4);  an air treatment member (cyclonic separating apparatus, 12) removably mounted at the front end of the main body (Fig. 10), the air treatment member (12) comprising a dirt collection region (24) an upper end, a lower end, a front end and a rear end the lower end of the air treatment member (12) is rotationally mounted to the lower end of the main body (4; Fig. 3c) by a rotational mount that defines an axis of rotation about which the air treatment member is rotatable relative to the main body (Fig. 3c), wherein a rearward facing portion (134) of the air treatment member (12) has a generally planar surface (Annotated Fig. 14), a forward facing portion (136)  of the main body (4) has a generally planar surface (surface of 138), one of the generally planar surface of the forward facing portion (136) of the main body (4) or the generally planar surface of the rearward facing portion (134) of the air treatment member (12) is provided with an outwardly extending protrusion (arms,  156 of 134) and the other of the generally planar surface (138) of the forward facing portion of the main body (4) or the generally planar surface of the rearward facing portion (134) of the air treatment member (12) is a planar groove contacting surface (138) having 2U.S. application No. 15/095,806 Response to the Office Action dated March 18, 2020a groove (140; Fig. 12b), the 65306182Appl. No. 15/095,806Reply to Office Action of January 28, 2021groove (140) having an opening (12b) that faces forward (opening of groove, 140 faces both forwardly and upward as groove with opening is formed on forward facing planar surface) when the groove (140) is provided on the generally planar surface of the forward facing portion (136) of the main body (Fig. 3c) and that faces rearwardly when the groove is provided on the generally planar surface of the rearward facing portion of the air treatment member, and when the air treatment member (12) is secured to the main body (4) the generally planar surface (138) of the forward facing portion (136) and the generally planar surface of the rearward facing portion (134) abut (Annotated Fig. 14) and in the outwardly extending protrusion (156) is received in the groove (140; Annotated Fig. 14), the groove (140) having an opening that extends in a plane that is parallel to the planar groove containing surface (Annotated Fig, 12b) and when the air treatment member  a surface cleaning head (Brush tool with brush head; Page 7 lines 16 – 18); and Attorney docket no 10452-P49931US02a rigid air flow conduit (brush tool body; Page 7, lines 16 - 18) extending between the surface cleaning head and the hand vacuum cleaner (Brush tool has a brush head and brush body, the brush body extending between the brush head and the air inlet, 14) wherein an outlet end of the rigid air flow conduit (outlet end of brush tool) is removably connectable (via 16) in air flow communication with the dirty air inlet (14; Page 7, lines 16 – 18; Brush tool is inserted into air inlet nozzle, 14. Brush tool has a brush head and brush body, the brush body extending between the brush head and the air inlet, 14).

    PNG
    media_image1.png
    733
    701
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    678
    456
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    653
    486
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    475
    196
    media_image4.png
    Greyscale

Wilson does not teach the axis of rotation is located at the lower end of the main body and the lower end of the air treatment member, wherein the release actuator is provided on an exterior exposed surface wherein the release actuator is directly operable by a hand of the user.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the surface cleaning apparatus of Wilson to further include the axis of rotation is located at the lower end of the main body and the lower end of the air treatment member, wherein the release actuator is provided on an exterior exposed surface wherein the release actuator is directly operable by a hand of the user, as taught by Wishney, to provide an easy access to opening the cleaner and disposing of dirt.
 Regarding claim 6, Wilson, as modified, teaches all of the elements of claim 1 as discussed above.
Wilson further teaches the surface cleaning apparatus (2) wherein the main body (4) has a driving handle (handle, 6) and the dirty air inlet (14)  is part of the air treatment member (12; Fig. 1).
Regarding claim 7, Wilson, as modified, teaches all of the elements of claim 6 as discussed above.
Wilson further teaches the surface cleaning apparatus (2) wherein the air treatment member (12, 24) comprises a cyclone unit (first and second cyclonic separating units, 20 and 22) and the driving handle (6) is provided at the rear end of the main body (4; Fig. 1) and the dirty air inlet (14) comprises an inlet passage that extends longitudinally between an inlet end provided at a front end of the cyclone unit and an outlet end (Page 7, lines12 – 16), and the inlet end is adapted to receive an accessory cleaning tool (Page 7, line 16 – 18; Fig. 1).
Regarding claim 8, Wilson, as modified, teaches all of the elements of claim 7 as discussed above.
Wilson further teaches the surface cleaning apparatus (2) wherein the accessory cleaning tool comprises a rigid air flow conduit (brush, Page 7, lines 16 - 18).
Regarding claim 9, Wilson, as modified, teaches all of the elements of claim 6 as discussed above.

Regarding claim 10, Wilson, as modified, teaches all of the elements of claim 1 as discussed above.
Wilson further teaches the surface cleaning apparatus (2) the dirty air inlet (14) is provided above the air treatment member (unit 20 of 12; Fig. 2a).
Regarding claim 11, Wilson, as modified, teaches all of the elements of claim 1 as discussed above.
Wilson further teaches the surface cleaning apparatus (2)  wherein the air treatment member (12, 24) comprises a dirt collection region (Fig. 3c) having an openable door (base, 26) and the openable door (26) is provided at the front end of the air treatment member (12, 24; Fig. 3a).
Regarding independent claim 13, Wilson teaches a hand vacuum cleaner (Fig. 1) having a front end having a dirty air inlet (air inlet nozzle, 14), a longitudinally spaced apart rear end (Fig. 1), a clean air outlet (exhaust vents, 10), an upper end and a bottom (Fig. 1), the hand vacuum cleaner comprising: a main body (main body, 4) comprising an upper end, a lower end, a front end and a rear end (Fig. 1), the main body (4) housing a suction motor and fan assembly (motor and fan unit, 5), the suction motor and fan assembly (5) having a suction motor axis of rotation (Fig. 4); a cyclone unit (cyclonic separating apparatus, 12) removably mounted at the front end of the main body (4; Fig. 10), the cyclone unit (12) comprising a dirt collection region (24) an upper end, a lower end, a front end, a rear end (Fig. 1)  and a cyclone axis of rotation (Y; Fig. 1), the lower end of the cyclone unit (12, 24) is rotationally mounted to the lower end of the main body (4; Fig. 3c) by a rotational mount (Annotated Fig. 3c) that defines an axis of rotation about which the cyclone unit (12) is rotatable relative to the main body (4; Fig. 3c), wherein a rearward facing portion (134) of the cyclone unit (12) has a generally planar surface (Annotated Fig. 14), a forward facing portion (136)  of the main body (4) has a generally planar surface (surface of 138), one of the generally planar surface of the forward facing portion (136) of the main body (4) and the generally 

    PNG
    media_image5.png
    591
    681
    media_image5.png
    Greyscale

Wilson does not teach the axis of rotation is located at the lower end of the main body and the lower end of the air treatment member, wherein the protrusion is rotationally removable about the axis of rotation from the groove and wherein the release actuator is provided on an exterior exposed surface wherein the release actuator is directly operable by a hand of the user.   
Wishney, however, teaches the axis of rotation (axis of rotation about 106; Fig. 2a) is located at the lower end of the main body (22) and the lower end of the air treatment member (12; Fig. 1), wherein the protrusion is rotationally removable about the axis of rotation from the groove (106; Paragraph [0047]) wherein the release actuator (252) is provided on an exterior exposed surface wherein the release actuator (252) is directly operable by a hand of the user (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the surface cleaning apparatus of Wilson to further include the axis of rotation is located at the lower end of the main body and the lower end of the air treatment member, wherein the release actuator is provided on an exterior exposed surface wherein the release actuator is directly operable by a hand of the user, as taught by Wishney, to provide an easy access to opening the cleaner and disposing of dirt.
Regarding claim 18, Wilson, as modified, teaches all of the elements of claim 13 as discussed above.
Wilson further teaches the hand vacuum cleaner (Fig. 1) wherein the main body (4) has a driving handle (6) and the dirty air inlet (14) is part of the cyclone unit (12; Fig. 1).
Regarding claim 19, Wilson, as modified, teaches all of the elements of claim 18 as discussed above.
Wilson further teaches the hand vacuum cleaner (Fig. 1) wherein the driving handle (6) is provided at the rear end of the main body (4; Fig. 1) and the dirty air inlet (14) comprises an inlet passage that extends longitudinally between an inlet end provided at a front end of the cyclone unit (12, 24) and an outlet end (Page 7, lines12 – 16), and the inlet end is adapted to receive an accessory cleaning tool (Page 7, line 16 – 18; Fig. 1).
Regarding claim 20, Wilson, as modified, teaches all of the elements of claim 21 as discussed above.
Wilson further teaches the hand vacuum cleaner (Fig. 1) wherein the accessory cleaning tool comprises a rigid air flow conduit (brush body, Page 7, lines 16 - 18).
Regarding claim 21, Wilson, as modified, teaches all of the elements of claim 18 as discussed above.
Wilson further teaches the hand vacuum cleaner (Fig. 1) wherein the driving handle (6) is provided at the rear end of the main body (4; Fig. 1) and the dirty air inlet (14) comprises an inlet passage that extends 3Preliminary Amendment filed November 24. 2016Attorney docket no. 10452-P49931 US02longitudinally between an inlet end provided at a front end of the cyclone unit (12, 24) and an outlet end (10) and the inlet end (14) is positioned forward of the cyclone unit (20, 22).
Regarding claim 22, Wilson, as modified, teaches all of the elements of claim 13 as discussed above.
Wilson further teaches the hand vacuum cleaner (Fig. 1) wherein the dirty air inlet (14) is provided above the air treatment member (unit 20 of 12; Fig. 2a).
Regarding claim 23, Wilson, as modified, teaches all of the elements of claim 13 as discussed above.

Regarding claim 25, Wilson, as modified, teaches all of the elements of claim 1 as discussed above.
Wilson further teaches the hand vacuum cleaner wherein the groove (Fig. 18) extends in a direction that is transverse to the axis of rotation (Fig. 18).
Regarding claim 26, Wilson, as modified, teaches all of the elements of claim 13 as discussed above.
Wilson further teaches the hand vacuum cleaner wherein the groove (Fig. 18) extends in a direction that is transverse to the axis of rotation (Fig. 18).
Regarding claim 27, Wilson, as modified, teaches all of the elements of claim 1 as discussed above.
Wilson does not teach the hand vacuum cleaner wherein the lower end of one of the air treatment member and the main body is provided with a rotational mount that is stationary and that defines an axis of rotation about which the air treatment member is rotatable relative to the main body and the lower end of the other of the air treatment member and the main body is provided with an engagement member that is removably connectable to the rotational mount.
Wishney, however, teaches the hand vacuum cleaner wherein the lower end of one of the air treatment member (12) and the main body (22) is provided with a rotational mount (106) that is stationary and that defines an axis of rotation about which the air treatment member (12) is rotatable relative to the main body (10; Paragraphs [0046 and 0047]) and the lower end of the other of the air treatment member (12) and the main body (22) is provided with an engagement member that is removably connectable to the rotational mount (Paragraph [0047]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the surface cleaning apparatus of Wilson to further include the lower end of one of the air treatment member and the main body is provided with a rotational mount that is stationary and that defines an axis of rotation about which the air treatment member is rotatable relative to the main 
Regarding claim 28, Wilson, as modified, teaches all of the elements of claim 1 as discussed above.
Wilson does not teach the hand vacuum cleaner wherein the air treatment member is removable in a closed configuration in which the dirt collection region remains in position as part of the air treatment member when the air treatment member is removed from the main body.  
Wishney, however, teaches the hand vacuum cleaner wherein the air treatment member (12) is removable in a closed configuration in which the dirt collection region (dust collector, 122) remains in position as part of the air treatment member (12) when the air treatment member (12) is removed from the main body (22; Figs. 1, 2a and 7b).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the surface cleaning apparatus of Wilson to further the air treatment member is removable in a closed configuration in which the dirt collection region remains in position as part of the air treatment member when the air treatment member is removed from the main body, as taught by Wishney, to provide an easy access to opening the cleaner and disposing of dirt.
Regarding claim 29, Wilson, as modified, teaches all of the elements of claim 13 as discussed above.
Wilson does not teach the hand vacuum cleaner wherein the lower end of one of the cyclone unit and the main body is provided with a rotational mount that is stationary and that defines an axis of rotation about which the cyclone unit is rotatable relative to the main body and the lower end of the other of the cyclone unit and the main body is provided with an engagement member that is removably connectable to the rotational mount.  
Wishney, however, teaches the hand vacuum cleaner wherein the lower end of one of the cyclone unit (12) and the main body (22) is provided with a rotational mount (106) that is stationary and that defines an axis of rotation about which the cyclone unit (12) is rotatable relative to the main body (10; Paragraphs [0046 and 0047]) and the lower end of the other of the cyclone unit (12) and the main body 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the surface cleaning apparatus of Wilson to further include the lower end of one of the cyclone unit and the main body is provided with a rotational mount that is stationary and that defines an axis of rotation about which the cyclone unit is rotatable relative to the main body and the lower end of the other of the cyclone unit and the main body is provided with an engagement member that is removably connectable to the rotational mount, as taught by Wishney, to provide an easy access to opening the cleaner and disposing of dirt.
Regarding claim 30, Wilson, as modified, teaches all of the elements of claim 13 as discussed above.
Wilson does not teach the hand vacuum cleaner wherein the air treatment member is removable in a closed configuration in which the dirt collection region remains in position as part of the air treatment member when the air treatment member is removed from the main body.  
Wishney, however, teaches the hand vacuum cleaner wherein the cyclone unit (12) is removable in a closed configuration in which the dirt collection region (dust collector, 122) remains in position as part of the cyclone unit (12) when the cyclone unit (12) is removed from the main body (22; Figs. 1, 2a and 7b).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the surface cleaning apparatus of Wilson to further the cyclone unit is removable in a closed configuration in which the dirt collection region remains in position as part of the cyclone unit when the cyclone unit is removed from the main body, as taught by Wishney, to provide an easy access to opening the cleaner and disposing of dirt.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (GB 2508035 A) in view of Wishney et al. (US Patent Publication No. 2012/0079673A1) and Conrad (U.S. Patent Publication No. 2011/0314630 A1).
Regarding claim 12, Wilson, as modified, teaches all of the elements of claim 1 as discussed above.

Conrad, however, teaches the surface cleaning apparatus (hand surface cleaning apparatus, 100) wherein when the hand vacuum cleaner is oriented with the air treatment member below the upper end (Fig. 5), the cyclone axis of rotation (123) is generally horizontal (Fig. 6).

    PNG
    media_image6.png
    799
    608
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the cleaning apparatus of Wilson to include the hand vacuum cleaner is oriented with the air treatment member below the upper end, the cyclone axis of rotation is generally horizontal, as taught by Conrad 2, providing a device with a linear configuration thus saving costs in manufacturing.
Regarding claim 24, Wilson, as modified, teaches all of the elements of claim 13 as discussed above.
Wilson does not teach the hand vacuum cleaner wherein when the hand vacuum cleaner is oriented with the cyclone below the upper end, the cyclone axis of rotation is generally horizontal.
Conrad, however, teaches the hand vacuum cleaner is oriented with the air treatment member below the upper end (Fig. 5), the cyclone axis of rotation (123) is generally horizontal (Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify the cleaning apparatus of Wilson to include the hand vacuum cleaner is oriented with the air treatment member below the upper .

Response to Arguments
Applicant's arguments filed on April 28, 2021 with respects to objected claims 1 have been fully considered and they are persuasive therefore the objection has been withdrawn
Applicant's arguments filed on April 28, 2021 with respects to rejected claims under 35 USC 112(b) have been fully considered and are withdrawn.
Applicant's arguments filed on April 28, 2021 with respects to rejected claims 1 – 2, 6 – 14 and 18 - 24 under 35 USC 103 have been fully considered and they are not persuasive therefore the rejection has been maintained.  
Applicant argues that Wilson does not teach the groove, 140 having an opening that faces forward when the groove is provided on the generally planar surface, but that the groove opening extends upward.
Examiner respectfully disagrees.  The groove, 140 with opening extends in a forward direction of the generally planar surface, 136 and the opening further extends upward thereby extending in two directions as shown in Fig. 12b.

    PNG
    media_image4.png
    475
    196
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723